Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This action is responsive to the amendment filed on 7/12/2022 to the Application filed on 3/31/2021.  
This application is a Continuation of U.S. application Ser. No. 16/503,310 filed Jul. 3, 2019, which claims the benefit of priority from Japanese Patent Application No. 2018-132479, filed Jul. 12, 2018. 
Claims 1-14 are pending in the case.  Claims 1, 13, and 14 are independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5-7, and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu et al., U.S. Patent Application Publication No. 20130229370, filed on 2/28/2013 (hereinafter Shimizu) in view of Dent et al., U.S. Patent Application Publication No. 201301477180, filed on 12/7/2011 (hereinafter Dent).


As for independent claim 1, Horiike discloses method and apparatus comprising 
a touch panel display; 
(Horiike paragraph [0016], [0031] discloses touch display) 
a detection unit configured to detect a user operation based on a pressure of an instruction part on the touch display; 
(Horiike paragraph [0029], [0031] discloses touch panel 120 for receiving the user operation, touch panel many be resistance film type - activated by pressure) 
a first determination unit configured to, in a case where a movement distance of the instruction part touching a software key displayed on the touch panel display exceeds a first threshold, determine a corresponding user operation as an operation for canceling selection of the software key; and 
(Horiike paragraph [0009] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled)
a second determination unit configured to, even if the movement distance of the instruction part touching the software key exceeds the first threshold, determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, 
(Horiike paragraph [0052] discloses movement exceeds first threshold, finger moved outside button area, but predetermined condition is satisfied, movement of finger is less than predetermined distance) 
wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold 
(Horiike paragraph [0052] discloses predetermined condition, movement of finger is less than predetermined distance). 

	Shimizu also discloses method and apparatus comprising 
a second determination unit configured to, even if the movement distance of the instruction part touching the software key exceeds the first threshold, determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, 
(Shimizu paragraph [0021] discloses determining operation as a second operation when movement exceeds first threshold value and satisfies predetermined condition, movement not exceeding second threshold value) 
wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold 
(Shimizu paragraph [0021] discloses second threshold value is greater than first threshold value). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of ignoring unintended movement by user such that intended operation can be processed. 

Horiike does not appear to explicitly disclose method and apparatus wherein the first threshold is a constant value that is not dependent on a touch-down position of the instruction part.   However, Dent discloses method and apparatus wherein 
the first threshold is a constant value that is not dependent on a touch-down position of the instruction part 
(Dent paragraph [0028] discloses the first threshold is a constant value that is not dependent on a touch-down position of the instruction part, canceling an operation, timer is canceled and text is not selected, when finger or stylus moves more than 10 pixels in any direction from the initial touch location). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dent with Horiike and Shimizu for the benefit of having a constant value such that the distance allowance for jitter doesn’t have to calculated.

As for claim 2, limitations of parent claim 1 have been discussed above.  Shimizu discloses method and apparatus wherein 
the predetermined condition includes a condition that the touch panel display is touched with the instruction part for predetermined time or longer 
(Shimizu paragraph [0004], [0021], [0113] discloses touching button for additional predetermined time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike and Dent for the benefit of being able to clearly determine user operation is intentional. 

As for claim 5, limitations of parent claim 1 have been discussed above.  Shimizu discloses method and apparatus comprising 
a display control unit configured to display a menu that includes a list of processing for the software key in a case where the second determination unit determines the corresponding user operation as the hold-down operation 
(Shimizu paragraph [0072], [0073] discloses hold-down operation of soft key, button 41d, displays menu with list of processing, tray selection, as shown in figs. 3 and 4). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike and Dent for the benefit of providing additional choices to the user by displaying a menu.

As for claim 6, limitations of parent claim 5 have been discussed above.  Shimizu discloses method and apparatus wherein 
the menu displayed by the display control unit is a context menu 
(Shimizu paragraph [0072], [0073] discloses menu displayed is context menu, menu related to software key, button 41d, that was selected, as shown in figs. 3 and 4). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike and Dent for the benefit of providing additional choices to the user by displaying a menu.


As for claim 7, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
in a case where the instruction part is released from the touch panel display in a state in which the corresponding user operation is determined by the first determination unit as the operation for canceling selection of the software key, processing corresponding to the software key is not performed 
(Horiike paragraph [0009] discloses when the instruction part is released, detaches finger, processing is not performed, button selection is canceled). 

As for claim 12, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
even in a case where the first determination unit determines the corresponding user operation as the operation for canceling selection of the software key, 
(Horiike paragraph [0009], [0052] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled) 
the second determination unit determines whether the corresponding user operation is the hold-down operation or not in a case where the instruction part is not released from the touch panel display 
(Horiike paragraph [0052] discloses determining operation is not hold-down operation when movement of finger exceeds predetermined distance prior to being released). 

Shimizu also discloses method and apparatus wherein 
the second determination unit determines whether the corresponding user operation is the hold-down operation or not in a case where the instruction part is not released from the touch panel display 
(Shimizu paragraph [0021] discloses determining operation is not hold-down operation when movement of touch position is larger than second threshold value). 
 Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike and Dent for the benefit of being able to filter out unintended movements.  

As for claim 13, claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 14, claim 14 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu in view of Dent in view of Matsumoto, U.S. Patent Application Publication No. 20190260886, effectively filed on 2/19/2018 (hereinafter Matsumoto).

As for claim 3, limitations of parent claim 1 have been discussed above.  Matsumoto discloses method and apparatus wherein 
determination performed by the second determination unit is repeated until the instruction part touching the software key is released from the touch panel display 
(Matsumoto paragraph [0180] discloses repeating step until finger is released). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto with Horiike, Shimizu, and Dent for the benefit of being able to continually checking status of operation to determine when a condition is met.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view in view of Shimizu in view of Dent of Shiozaki, U.S. Patent Application Publication No. 20130169848, published on 7/4/2013 (hereinafter Shiozaki).

As for claim 4, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
the movement distance of the instruction part exceeds the second threshold 
(Horiike paragraph [0052], [0056] discloses canceling operation when movement distance exceeds second threshold). 

Horiike does not appear to explicitly discloses method and apparatus wherein timer count of touching the touch panel display with the instruction part is reset.   However, Shiozai discloses method and apparatus wherein 
timer count of touching the touch panel display with the instruction part is reset 
(Shiozaki paragraph [0109], [0110], [0124] discloses resetting timer when operation has been canceled). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shiozaki with Horiike, Shimizu, and Dent for the benefit of being able to reset a timer after cancelation of an operation such that length of touch time can be measured for determining other operations.






Claims 9 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu in view of Dent in view of Ito et al., U.S. Patent Application Publication No. 20150169125, published on 6/18/2015 (hereinafter Ito).

As for claim 9, limitations of parent claim 1 have been discussed above.  Ito discloses method and apparatus wherein 
the detection unit detects a user operation based on a pressure of the instruction part on the touch panel display to determine a contact area in which the instruction part is in contact with the touch panel display 
(Ito paragraph [0024], [0025], [0027] discloses determining contact area and pressure, contact pressure and area are determined by finger pressed against touch panel). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with Horiike, Shimizu, and Dent for the benefit of having a pressure sensitive touch display. 

As for claim 10, limitations of parent claim 1 have been discussed above.  Ito discloses method and apparatus wherein 
the touch panel display is a pressure sensitive touch panel display 
(Ito paragraph [0024], [0025] discloses pressure sensitive touch panel, touch panel display acquires contact pressure with touch sensor). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with Horiike, Shimizu, and Dent for the benefit of having a pressure sensitive touch display. 


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu in view of Dent in view of Yamada, U.S. Patent Application Publication No. 20130214481, published on 8/22/2013 (hereinafter Yamada).

As for claim 11, limitations of parent claim 1 have been discussed above.  Yamada discloses method and apparatus wherein 
in a case where the second determination unit determines the corresponding user operation as the operation for canceling selection of the software key, display of the software key changes 
(Yamada paragraph [0080] discloses canceling selection of auto button 1416 by pressing numeric key group 1412 un-highlights the auto button 1416). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada with Horiike, Shimizu, and Dent for the benefit of being able to distinguish between selected and unselected keys by changing appearance of the key. 


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175